



Exhibit 10.36


AMENDMENT OF THE
SPX CORPORATION
2002 STOCK COMPENSATION PLAN




Pursuant to the provisions of Section 15, the SPX Corporation 2002 Stock
Compensation Plan (the “Plan”), as amended and restated effective as of May 8,
2015, is hereby further amended effective as February 21, 2017 as follows.
1.    Section 2.1(i) of the Plan is amended by adding the following immediately
prior to the period therein:
“; provided, that with respect to any Award that constitutes deferred
compensation subject to Code Section 409A, "Disability" shall have the meaning
set forth in Code Section 409A(a)(2)(c)”
2.    The last sentence of Section 9.3 of the Plan is replaced with the
following:
“As soon as practicable following the lapse of a Period of Restriction for an
award of RSUs (or, as applicable, as soon as practicable after the applicable
settlement payment date set forth in a deferral election), the Participant (or
beneficiary, in the case of death) shall be issued one share of Common Stock for
each RSU (or, as applicable, cash otherwise deliverable upon settlement of an
award of RSUs) no longer subject to a Period of Restriction on such date. To the
extent permitted by applicable law (including Code Section 409A), upon such
terms and conditions as the Committee or Board may establish from time to time,
a Participant may be permitted to defer the receipt of the shares of Common
Stock or cash otherwise deliverable upon settlement of an award of RSUs.”
3.    Sections 9.10 and 9.11 of the Plan are amended by adding the following
immediately prior to the period therein:
“(subject to any period of deferral contained in a deferral election)”



